internal_revenue_service number release date index number ------------------------- -------------------------------------------------------- ----------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-108253-08 date november legend taxpayer --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- sponsor -------------------------- group contract -------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- certificate ---------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- number a number b number c number d ----------- -- ---- ---- dear ----------------- taxpayer has requested several rulings regarding the application of certain provisions of the internal_revenue_code to a contemplated transaction facts the taxpayer represents that plr-108253-08 the taxpayer is a life_insurance_company within the meaning of sec_816 of the code files its federal_income_tax return on a calendar_year basis and reports its income on an accrual_method sponsor is a wholly-owned subsidiary of taxpayer sponsor offers investment advisory services to individuals and entities account owner among the investment advisory services are managed accounts with regard to a managed account the amount deposited by the account owner is actively managed by sponsor in a manner consistent with an agreed upon investment strategy that is the account owner does not direct any specific trading activity but rather that activity is left to the discretion of sponsor consistent with the strategy taxpayer intends to issue group contract to sponsor the group contract authorizes sponsor to designate certain persons to be eligible to purchase a certificate the eligible persons are expected to be certain account owners with managed account s the group contract indicates that the certificate will describe the provided benefits and applicable limitations and conditions the group contract indicates that the certificate may be modified by a rider or endorsement attached to the certificate after being in effect for one year the group contract can be terminated upon written notice such termination will not apply to in-force certificates when an eligible account owner acquires a certificate the account owner can select some or all of the assets held in the managed account as specified_assets with the non-discriminatory approval of taxpayer the account owner can subsequently select additional assets as specified_assets the specified_assets will be managed by sponsor consistent with a specified investment objective made available by sponsor the certificate will indicate at issuance the specified investment objective applicable to that certificate after a specified withdrawal start date the account owner may withdraw an amount up to the annual withdrawal amount described below in exchange for a periodic fee described below the certificate obligates taxpayer to provide account owner a guaranteed minimum benefit if the value of the specified_assets is exhausted through other than specified transactions described below after the withdrawal start date taxpayer will commence monthly payments to account owner for life of the certificate benefit which is equal to the annual withdrawal amount the annual withdrawal amount is set at issuance of the certificate to be the lesser_of dollar_figurenumber a1 and number b of the value of the specified_assets the annual withdrawal amount will be redetermined on each anniversary to be the greater this amount can be changed on a non-discriminatory basis plr-108253-08 of the prior year’s annual withdrawal amount and number b of the value of the specified_assets on such anniversary the annual withdrawal amount will be increased by number b of the annual withdrawal amount each year during the time beginning on the issuance of the certificate and ending on the earlier of the number c anniversary the anniversary after the account owner attains age number d or the date the value of the specified_assets reaches zero because of specified transactions explained next specified transactions are those in which the specified_assets are redeemed or transferred for a purpose other than paying the perodic fee if for example the account owner wishes to reallocate the specified_assets to an alternative specified investment objective such reallocation would be a specified transaction unless the reallocation is because the prior specified investment objective is discontinued another example of a specified transaction is exercise of the certificate’s annuity purchase guarantee if a specified transaction occurs prior to the withdrawal start date the annual withdrawal amount is reduced by the ratio that the amount_involved in the specified transaction bears to the value of the specified_assets if a specified transaction occurs after the withdrawal start date there are alternative effects the annual withdrawal amount is not changed if the amount_involved in all specified transaction during the year is not greater than the annual withdrawal amount if the amount_involved in all specified transactions during the year is greater than the annual withdrawal amount the annual withdrawal amount is reduced by the ratio that the amount by which the specified transactions exceeds the annual withdrawal amount bears to the value of the specified_assets the certificate is terminated if the value of the specified_assets is reduced to zero before the withdrawal start date or after the withdrawal start date if the sum of specified transactions occurring during a year exceed the annual withdrawal amount and reduces the value of the specified_assets to zero other causes of termination are death of the account owner failure to pay the periodic fee or other_disposition of the specified_assets the certificate can be assigned the periodic fee is charged quarterly and is a specified percentage of the value of the specified_assets the certificate will be offered and sold only in states in which it has been approved for sale as an annuity_contract and such offer and sale will be pursuant to a registration_statement filed with the u s securities_and_exchange_commission requested rulings plr-108253-08 taxpayer requests the following rulings the certificate will be an annuity_contract for federal_income_tax purposes the activities of taxpayer in offering and issuing the certificate will be within the scope of the life_insurance products exception from the ‘mark-to-market’ rules of sec_475 that is set forth in sec_1_475_c_-1 of the income_tax regulations the periodic fee will be included in taxpayer’s gross_income under sec_803 the periodic fee paid to taxpayer will be taken into account in the determination of an account owner’s investment_in_the_contract for the certificate under sec_72 and the account owner’s adjusted_basis in the certificate under sec_1011 if taxpayer becomes liable to pay certificate benefits such payments will be amounts received as an annuity under sec_72 law and analysis requested ruling sec_72 provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract the code does not otherwise define an annuity_contract or any amount_received_as_an_annuity sec_1_72-2 of the income_tax regulations provides that the contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in accordance with the customary practice of life_insurance_companies under sec_1 b and c as a general matter amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date a proportionate part of which is considered to represent a return of premiums or other consideration paid under sec_1_72-2 amounts are considered as amounts received as an annuity only if all of the following tests are met the amounts must be received on or after the annuity_starting_date the amounts must be payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable must be determinable either directly from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1_72-2 provides an alternative formulation of this requirement under sec_1_72-4 the annuity_starting_date is the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be the later of the plr-108253-08 date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment explaining imposition of an income-out-first rule under sec_72 for withdrawals prior to the annuity_starting_date the senate report described a commercial_annuity as a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death annuity_contracts permit the systematic liquidation of an amount consisting of principal the policyholder’s investment_in_the_contract and income an individual may purchase an annuity by payment of a single premium or by making periodic_payments a deferred_annuity_contract may at the election of the individual be surrendered before annuity payments begin in exchange for the cash_value of the contract the committee believes that the use of deferred_annuity contracts to meet long-term investment goals such as income security is still a worthy ideal s rep no pincite footnote omitted the report also explains sec_72’s utilization of an exclusion_ratio regime a portion of each amount_paid to a policyholder as an annuity generally is taxed as ordinary_income under an ‘exclusion ratio’ sec_72 computed to reflect the projected nontaxable return of investment_in_the_contract and the taxable growth on the investment id as described in 306_f2d_682 1st cir aff’g archibishop samuel trust v commissioner 36_tc_641 acq 1964_2_cb_3 i nherent in the concept of an annuity is a transfer of cash or property from one party to another in return for a promise to pay a specific periodic sum for a stipulated time interval again in the normal annuity situation once the annuitant has transferred the cash or property to the obligor and has received his contractual right to periodic_payments he is unconcerned with the ultimate disposition of the property transferred once it is in the obligor’s hands in life health insurance black and skipper state that i n the broadest sense an annuity is simply a series of periodic_payments and while l ife insurance has as its principal mission the creation of a fund t he annuity on the contrary has as its basic function the systematic liquidation of a fund accordingly e ach payment under an annuity may be considered to represent a combination of principal and interest_income and plr-108253-08 a survivorship element although not completely accurate one can view the operation of an annuity as follows if a person exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract kenneth black jr and harold d skipper jr life health insurance 13th ed elsewhere an annuity has been described as a right to receive fixed periodic_payments for a specified period of time and an annuity_contract as a contract under which in exchange for the payment of a premium or premiums the recipient thereof is bound to make future payments typically at regular intervals in amounts to payees and conditions specified in the parties’ agreement the determining characteristic of an annuity is that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived although an individual who purchases an annuity remains the technical owner of the asset he or she does not retain total control_over that asset and does not have unfettered access to the full amount of his or her own property am jur 2d annuities sec_1 moreover t he purchaser of an annuity surrenders all rights to the money paid and therefore installment payments of a debt or payments of interest on a debt do not constitute an annuity id sec_2 whether an annuity_contract allows the owner to access the value of the contract through other than periodic annuity payments is a product of state statute appleman on insurance sec_182 b and 2d ed here on balance the certificate possess the essential attributes of an annuity it is true that the certificate may not at the election of the account owner be surrendered before annuity payments begin in exchange for the cash_value of the contract s rep no pincite it is also true that because the annuity_starting_date is contingent upon the value of the specified_assets being exhausted while account owner is alive it is not the case that if account owner exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract life health insurance pincite but these conditions are not dispositive plr-108253-08 the certificate and the amounts paid under the certificate meet the requirements of sec_1_72-1 and c a and b and b as annuity_contracts and annuity payments additionally the certificate is purchased by making periodic_payments of premium for a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death and is used to provide long-term income security s rep no pincite moreover it has the determining characteristic that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived am jur 2d annuities sec_1 the account owner will have surrender ed all rights to the money paid thereby distinguishing the certificate from installment payments of a debt or payments of interest on a debt which are not annuities id the certificate is not a contract to pay interest see sec_1_72-14 accordingly the certificate will be treated as an annuity_contract within the meaning of sec_72 requested ruling sec_1_475_c_-1 provides that d issuance of life_insurance products -a life_insurance_company that is not otherwise a dealer_in_securities within the meaning of sec_475 does not become a dealer_in_securities solely because it regularly issues life_insurance products to its customers in the ordinary course of a trade_or_business for purposes of the preceding sentence the term life_insurance product means a contract that is treated for federal_income_tax purposes as an annuity endowment or life_insurance_contract see sec_72 sec_817 and sec_7702 emphasis original the certificate is an annuity_contract under sec_72 and therefore taxpayer as the certificate issuer will not be subject_to the mark-to-market rules of sec_475 by reason of its issuance of the certificate the activities of taxpayer in offering and issuing the certificate will be within the scope of the life_insurance products exception from the mark-to-market rules of sec_475 that is set forth in sec_1_475_c_-1 requested ruling sec_803 provides that for purposes of part i of subchapter_l the term life_insurance_gross_income means the sum of among other things the gross_amount_of_premiums_and_other_consideration on insurance and annuity_contracts prior to the revision of the life_insurance_company tax provisions by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 the controlling provision plr-108253-08 was sec_809 this provision was interpreted by sec_1_809-4 which provided that the term gross amount of all premiums means the premiums and other consideration provided in the insurance_or_annuity_contract thus the amount to be taken into account shall be the total of the premiums and other consideration provided in the insurance_or_annuity_contract without any deduction for commissions return_premiums reinsurance dividends_to_policyholders dividends left on deposit with the company discounts on premiums_paid in advance interest applied in reduction of premiums whether or not required to be credited in reduction of premiums under the contract or any other item of similar nature such term includes advance premiums premiums deferred an uncollected and premiums due and unpaid deposits fees assessments and consideration in respect of assuming liabilities under contracts not issued by the taxpayer such as a payment or transfer of property in an assumption_reinsurance transaction as defined in paragraph a ii of sec_1_809-5 the term also includes amounts a life_insurance_company charges itself representing premiums with respect to liability for insurance and annuity benefits for its employees including full-time life_insurance salesmen within the meaning of sec_7701 the group contract and certificate echo a transaction described in revrul_77_85 1977_1_cb_12 which held that old sec_809 required the company to include in premium income the amounts received by the insurance_company as an annual market_value premium equal to a specified percentage of the year-end value of the account the market_value premium compensates the insurance_company for its cost and for its risk assumed in guaranteeing to the policyholder an annuity rate under the contract revrul_92_94 1992_2_cb_144 notes that the regulations issued under pre- sec_809 and d of the code continue to provide guidance for the interpretation of sec_803 and sec_805 here as explained with respect to requested ruling the certificate will be treated an annuity_contract for purposes of sec_72 hence the periodic fee should be included in taxpayer’s gross_income under sec_803 plr-108253-08 requested ruling sec_72 provides that for purposes of the exclusion_ratio under sec_72 the investment_in_the_contract as of the annuity_starting_date is the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under sec_72 this amount is then reduced by the value of the refund_feature if any sec_72 provides that for purposes of sec_72 the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income sec_1011 provides that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections adjusted as provided in sec_1016 accordingly the periodic fee paid to taxpayer will be taken into account in the determination of an account owner’s investment_in_the_contract for the certificate under sec_72 and the account owner’s adjusted_basis in the certificate under sec_1011 see eg revrul_2003_76 2003_2_cb_355 addressing the allocation of the investment_in_the_contract and the basis in the contract after the exchange of a portion of an annuity_contract under sec_1035 requested ruling for the reasons explained with respect to requested ruling if taxpayer becomes liable to pay certificate benefits under the certificate such payments will be amounts received as an annuity under sec_72 rulings based on the foregoing the certificate will be an annuity_contract for federal_income_tax purposes the activities of taxpayer in offering and issuing the certificate will be within the scope of the life_insurance products exception from the ‘mark-to-market’ rules of sec_475 that is set forth in sec_1_475_c_-1 of the income_tax regulations the periodic fee will be included in taxpayer’s gross_income under sec_803 plr-108253-08 the periodic fee paid to taxpayer will be taken into account in the determination of an account owner’s investment_in_the_contract for the certificate under sec_72 and the account owner’s adjusted_basis in the certificate under sec_1011 if taxpayer becomes liable to pay certificate benefits such payments will be amounts received as an annuity under sec_72 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification upon examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum branch chief branch financial institutions products
